DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 11/18/22.  In particular, claim 1 has been amended to further limit the ethylene content.  Claims 19-20 and the rejections are rewritten from the previous action.  

The newly introduced limitations and/or the new claims were not present at the time of the preceding action. For this reason, the present action is properly made final.

Claims 1-3, 5-13 and 19-20 are pending and rejected.  Claims 14-18 are withdrawn.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claim(s) 1-3, 5-6 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over by WO 2004/055101 (herein Torgersen).
As to claims 1 and 11, Torgersen discloses a heterophasic (abstract, page 1 and examples) polypropylene based copolymer composition comprising 
A matrix phase of random polypropylene based copolymer (specifically a propylene copolymer with up to 5 mol% ethylene that is random, see abstract, page 1, 9 and examples) and
An elastomeric rubber phase dispersed in the matrix phase.  The rubber comprising propylene and one or more comonomers (namely ethylene propylene rubber, EPR).  See abstract, page 2 and examples.
As to the viscosity index, Torgersen states “for a good dispersion of the disperse phase in the matrix it is preferred for the intrinsic viscosity of the disperse phase to be smaller or equal to the intrinsic viscosity of the matrix phase.”  See page 4.  In other words, the viscosity can either be the same (thus viscosity index of 1) or “smaller” (such as an viscosity index slightly lower than 1, e.g. 0.8).  The intrinsic viscosity is measured in decalin (decaline) at 135 oC.  See page 13.  It would have been obvious to select the appropriate viscosities as to arrive at “good dispersion”.  
The elastomeric phase comprises 20-80 mol% ethylene (page 2), preferably 30-50 mol% (page 3), which correlates to about 14 to 72 wt% and preferably 22 to about 40 wt% (deduced).  Also see examples.  Specifically, in the examples, the C3 (propylene) content of the elastomeric phase (xylene soluble fraction) as e.g. 55 mol% (note that the content of C2 and C3 is consistently recited in mol%), thus the C2 (ethylene) content must be 45 mol%, which correlates (via the molecular weights of ethylene and propylene) to about 35 wt%.
As to the particle size, the rubber particles have diameters of 0.1 to 0.5 microns (100 to 500 nm) in order to have good transparency (see page 3).  
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  Further, on would have been further motivated to select the appropriate viscosity index in order to control dispersion and particle diameter in order to control transparency.  See pages 3-4.
As to claim 2, the propylene copolymer has ethylene in amounts of 5 mol% or less.  See abstract and page 9.  This correlates to about 3.4 wt% or less (by conversion with the molecular weights of 28 for ethylene and 42 for propylene), which substantially overlaps the claimed range of 1.0 to 2.5 wt%.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to claim 3, the elastomeric phase comprises 5 to 25 wt%.  See abstract, page 4 and examples.
As to claim 5, as elucidated above, the ethylene content is about 14 to 70 wt% for the EPR, which is present in 5 to 25 wt% (page 4), thus the total is about 0.7 to about 17.5 wt%. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to claim 6, the impact at 23 oC is recited under a different test.  However, the composition is substantially identical as elucidated above.  Further, the impact is controlled by the amount of rubber (page 4), viscosity (page 3), etc. which are all substantially identical to the instant composition.  Therefore, the claimed impact would naturally flow from the Torgersen composition.  
As to claim 9, the intrinsic viscosity of the copolymer is 0.9 to 1.8 dl/g (page 5), which is identical to the matrix as elucidated above (page 4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to claim 10, the intrinsic viscosity of the rubber is 0.9 to 1.8 dl/g (page 5).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to claim 12, the haze is less than 30 (exemplified as e.g. 15% in table 3).  
As to claim 13, articles (such as films) are taught.  See page 2, 10 and examples.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over by WO 2004/055101 (herein Torgersen) as evidenced by US 2010/0256248 (herein Salmang).
The discussion with respect to Torgersen set-forth above is incorporated herein by reference.
As to claim 8, the flex modulus is taught above 1000 MPa in all examples in table 2.  The flexural modulus is measured in accordance with ISO 178.   See page 16. Salmang teaches that the flexural modulus measured under ISO 178 is equivalent to ASTM D790.  See paragraph 61 for evidence.  


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over by WO 2004/055101 (herein Torgersen) in view of US 6,696,520 (herein Pellegatti).
The discussion with respect to Torgersen set-forth above is incorporated herein by reference.
As to claim 7, Torgersen fails to teach a melt flow of the composition within the claimed range.  It is noted that some preferred embodiments/examples are outside the claimed invention, however preferred teachings are not a teaching away (MPEP 2123).
Pellegatti teaches similar heterophasic compositions.  See abstract.  Pellegatti teaches the melt index (melt flow rate, MFR) at 230/2.16 (same conditions, see footnote 3 in table 3 and examples) 0.1 to 100 g/10min, depending on how the composition is to be processed (e.g. injection vs extrusion).  See col. 4, lines 55-65.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the composition of   Torgersen with the appropriate MFR, including values within the claimed range because one would want to select the appropriate MFR depending on how the composition is to be processed (e.g. injection vs extrusion).  See col. 4, lines 55-65 of Pellegatti.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101846716 (herein Kim) in view of WO 2006/119901 (herein Grein).
As to claims 19-20, Kim discloses a polypropylene composition comprising two phases (reading on claimed heterophasic).  See paragraph 20 and examples.  The composition comprises a continuous phase (reading on the claimed matrix phase) of crystalline propylene polymer.  See paragraph 25.  The dispersed phase is elastomeric rubber of ethylene and propylene.  See paragraph 20-25.  
The ratio of the intrinsic viscosity ratio of the rubber to propylene polymer is 0.5 to 1.  See paragraph 24.  When the ratio is less than 0.5, shock (impact) absorption is insufficient.  See paragraph 25.  When the ratio exceeds 1.0, appearance is insufficient.  See paragraph 25.  Also note that the ratio controls the particle size.  The particle size of the rubber phase is 100 to 500 nm.  See paragraph 26.  Too low of a particle size yields poor shock (impact) absorption, while too high of a particle size yields poor appearance.  See paragraphs 25-26.
Thus, Kim is silent on the propylene polymer being a random polypropylene based copolymer (i.e. Kim does not disclose any comonomers).  
Grein discloses similar heterophasic (abstract, page 1 and examples).  Grein discloses that the propylene based matrix can be a homopolymer or a random propylene copolymer comprising less than 3 wt% comonomer.  See page 2.
It would have been obvious at the time the invention was filed to have modified the composition of Kim with random propylene copolymer as the matrix as suggested by Grein because it is taught as a suitable option as the matrix polymer.
As to claims 19-20, Kim is silent on the haze.  However, Kim reports that the compositions are transparent (paragraphs 64-65) with other properties being the same as elucidated above including properties (viscosity ratio and intrinsic viscosity) that controls the optical (transparency) properties.   Therefore, it is reasonable to take the position that the haze would also be within the claimed range given that the haze would naturally flow from the same product with the same properties that control the optical properties.  Additionally, Grein discloses that the haze is less than 21%.  See page 9.  
Kim (see example 3) discloses that the composition has an Izod impact energy at 23 oC (same conditions see paragraph 58) of 15 kg-cm/cm, which is 147 J/m.  Table 1 Kim shows that the flexural modulus (굴곡 탄성율) under the same conditions (see paragraph 57) is 14000 kgf/cm2, which is 1370 MPa.  See examples 1-3. Therefore, it is reasonable that the Grein composition would also be within the claimed range.
In summary, Kim teaches that the impact energy and flexural modulus can be achieved by modifying the viscosity ratio, etc. (paragraphs 24-26), while Grein teaches that the optical properties are improved by modifying nucleating agent and crystal polymer (pages 7-8).  Thus, it would have been obvious to have modified the properties to within the claimed range given the teachings of Kim and Grein and thereby arrive at the claimed range because Kim and Grein teach that these are desirable properties for the heterophasic compositions.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Note that the rejections over claims 19-20 have been maintained.  Applicant’s arguments tangentially address the claims, however rely on the ethylene content of the amorphous phase teaching novelty. Nevertheless, claims 19-20 do not claim the ethylene content of the amorphous phase and therefore are moot.  While applicant arrives at the claimed impact and haze by controlling certain parameters (ethylene content and particle size), Kim and Grein reach the same amounts via different parameters (viscosity, nucleating agents and crystalline polymer).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764